Citation Nr: 0826111	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for a stone in the 
salivary duct, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The veteran testified at an April 2000 video-conference 
hearing before the undersigned; a transcript of the hearing 
is of record.  

In an August 2002 decision, the Board denied an increased 
evaluation for the service-connected stone in the salivary 
duct.  The veteran appealed that decision and in March 2003 
the United States Court of Appeals for Veterans Claims 
(Court) granted the VA Secretary's motion to vacate the 
Board's decision and remanded the issue on appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

In May 2004 and March 2006 the Board remanded the claim for 
further development.  Then, in December 2007 the Board again 
denied the claim.  The veteran appealed and in an April 2008 
Order, the Court, pursuant to an April 2008 Joint Motion for 
Remand, remanded the claim back to the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion noted that the Board's March 2006 Remand had 
provided that the veteran should be afforded a VA examination 
in relation to his claim.  The veteran was afforded this 
examination in May 2006.  More specifically, the March 2006 
Board remand specifically requested that the VA examiner 
comment on the complaints that the veteran indicated were 
associated with his service-connected residuals of removal of 
the salivary gland, including complaints of limited jaw 
movement, displacement of the mandible, cramping in the floor 
of the mouth, stinging and burning in the floor of the mouth, 
and disfigurement.  In response to this request, however, the 
May 2006 VA examiner commented that "to state whether any of 
the veteran's multiple complaints are, or are not, 
specifically related to his service connected salivary gland 
removal would be mere speculation."

The Joint Motion indicated that by failing to render an 
opinion regarding whether the veteran's complaints were 
associated with the removal of his salivary gland, the VA 
examiner failed to adhere to the explicit instructions 
provided by the March 2006 remand.  Thus, pursuant to Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders), the Joint Motion found 
that the case needed to be remanded to the Board so that VA 
could provide the veteran with an examination in compliance 
with the March 2006 remand instructions. 

Given the explicit findings of the Joint Motion, it is 
necessary for the Board to remand the matter to the RO in 
order that the veteran may be provided with an additional VA 
examination.  Prior to affording the veteran with the 
examination the RO should update the record with any more 
current records of treatment or evaluation the veteran has 
received for his salivary duct disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his 
salivary duct disability since February 
2006 and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

2.  The RO should arrange for a VA 
examination by an appropriate physician 
other than the May 2006 VA examiner to 
determine the current severity of the 
veteran's salivary duct disability.  The 
veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
provide a specific opinion as to which of 
the veteran's reported symptoms, including 
limited jaw movement, displacement of the 
mandible, cramping in the floor of the 
mouth, and stinging and burning in the 
floor of the mouth are related to his 
service-connected residuals of the removal 
of the  salivary gland.  The examiner 
should also describe any functional 
limitations the veteran has as a result of 
his service-connected residuals of the 
salivary gland removal.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




